PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
DAYONG et al.
Application No. 16/087,627
Filed: September 21, 2018
For: ANTI-ICING COATINGS

:
:
:	NOTICE
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed December 24, 2020. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                    

Cc: Harold H. Fox
      Honigman LLP
      5335 Wisconsin Avenue, N.W., Suite 440
     Washington, DC 20015